Case 2:17-cv-04354-DSF-AS Document 105 Filed 03/20/19 Page 1 of 2 Page ID #:1119




                 UNITED STATES DISTRICT COURT
                CENTRAL DISTRICT OF CALIFORNIA




     ROBERT L. ROSEBROCK,                CV 17-4354 DSF (ASx)
        Plaintiff,
                                         Order re Motion for Summary
                     v.                  Judgment as to Probable
                                         Cause to Arrest
     MICHAEL PEREZ, et al.,
         Defendants.



        AUnder certain limited circumstances a district court may issue
     summary judgment on its own motion.@ Portsmouth Square, Inc.
     v. Shareholders Protective Committee, 770 F.2d 866, 869 (9th Cir.
     1985). That may be appropriate, for example, when one party
     moves for summary judgment and “it appears from all the
     evidence presented that there is no genuine issue of material fact
     and the non-moving party is entitled to judgment as a matter of
     law.” Id. The Court may also grant summary judgment as a
     matter of law at a final pretrial conference because one “purpose
     of the pretrial conference procedure is to promote efficiency and
     conserve judicial resources by identifying litigable issues prior to
     trial.” Id. The Court need not await a formal motion or proceed to
     trial if the conference discloses that the undisputed facts entitle
     one party to judgment as a matter of law. Id.

       In its recent Order Denying Defendants’ Motion for Summary
     Judgment and Dismissing Plaintiff’s Second and Sixth Causes of
     Action, the Court declined to grant summary judgment as to
Case 2:17-cv-04354-DSF-AS Document 105 Filed 03/20/19 Page 2 of 2 Page ID #:1120




     Plaintiff’s Bivens claim under the Fourth Amendment. After
     considering Defendants’ motion, and the Defendants’ position at
     the pretrial conference, the Court has concluded that there may be
     no genuine issues of material fact concerning whether the
     Individual Defendants had probable cause to cite or arrest
     Plaintiff, or whether they were entitled to qualified immunity as
     to any of the charges under 38 C.F.R § 1.218(a) – and that
     Plaintiff may therefore be entitled to summary judgment that
     Defendants lacked probable cause and are not entitled to qualified
     immunity as a matter of law.

        The Court is therefore inclined to summarily adjudicate those
     issues in favor of Plaintiff. The Court is not deciding at this time
     whether Plaintiff was arrested instead of merely cited, or any
     other issue. The remaining issues will be decided by the jury.

         Defendants may file an opposition to the Court’s indicated
     ruling, noting what genuine issues of material fact exist that
     would cause the Court to submit the issue of probable cause to the
     jury. The Opposition may not exceed 15 pages and must be filed
     no later than March 29, 2019. Any response by Plaintiff must be
     filed no later than April 8, 2019.

       IT IS SO ORDERED.


     Date: March 20, 2019                  ___________________________
                                           Dale S. Fischer
                                           United States District Judge




                                       2
